Citation Nr: 1525052	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-05 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for a right hip disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.  The Virtual VA e-folder includes the July 2014 Informal Hearing Presentation from the Veteran's representative.  This document has also been associated with the Veteran's claims file.  The VBMS e-folder does not contain any additional evidence.  


FINDINGS OF FACT

1.  The Veteran does not have a current disability accounting for his right knee complaints and has not at any point since filing his claim.  

2.  The Veteran does not have a current disability accounting for his left knee complaints and has not at any point since filing his claim.  

3.  The Veteran does not have a current disability accounting for his right hip complaints and has not at any point since filing his claim.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1131, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  A left knee disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1131, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

3.  A right hip disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1131, 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  


VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  The VCAA notice requirements apply to all elements of a claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was provided with the relevant notice and information in December 2011 and June 2012 letters prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The RO advised the claimant by letters of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  For these reasons, VA has satisfied its duty to notify.  

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's STRs.  The Veteran has not submitted any post service medical evidence.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).  

VA examinations of the knees and right hip were not conducted.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The first prong of the McLendon test (current disability) requires competent evidence; the third prong of the test only requires evidence that indicates an association with service.  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition or that the Veteran has the claimed disability is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In this case, the Veteran asserts that his bilateral knee and right hip disabilities are the result of approximately fifty parachute jumps during his military service, but he has offered no medical evidence showing such disabilities.  The evidence of record, in fact, contradicts the assertion.  Thus, the evidence is insufficient to require examinations and obtain opinions for the claimed disabilities on appeal.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2014).

Service Connection 

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39. 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Right Knee, Left Knee, and Right Hip

The Veteran contends that service connection is warranted for his bilateral knee and right hip disabilities.  In his October 2012 notice of disagreement (NOD), the Veteran explained that jumping out of airplanes during his military service caused his current bilateral knee and right hip disabilities.  He stated that his knees and hip are in bad shape, and he has experienced more problems in recent years.  The Veteran asserts that his bilateral knee and right hip disabilities are attributable to his military service.  See the October 2012 NOD.  

Shortly before his separation from the Army in October 1987, the Veteran specifically waived the conduct of a pre-separation physical examination. However, his service treatment records generated throughout his military tenure reflect no complaints, treatment, or diagnoses of bilateral knee and right hip disabilities.  Further, the post-service medical evidence does not establish disabilities of the right hip and knees, although the Veteran has been advised to provide this evidence.  Where there is no disability, there can be no entitlement to compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran does not have current disabilities of the knees and right hip or such disabilities at any time during the claim period, there are no disabilities that can be related to service.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  Absent current disabilities, the claims of entitlement to service connection for right knee, left knee, and right hip disabilities must be denied.  

The Veteran is competent to report perceived symptoms, such as pain, but he is not competent to determine the etiology of those symptoms.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  The evidence of record shows that the Veteran does not have a diagnosed disability of the right knee, a disability of the left knee, or a disability of the right hip that is a result of his military service.  

The preponderance of the evidence is against the Veteran's claims for a right knee disability, left knee disability, and right hip disability, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (2014).  Thus, the claims will be denied.  


ORDER

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for a right hip disability is denied.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


